Citation Nr: 1626119	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  10-03 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a February 2009 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Waco, Texas.  

The Veteran and his wife presented testimony before the Board in August 2012.  A transcript of the hearing is associated with the electronic (i.e. paperless) record.  He was notified in March 2016 that the Veterans Law Judge who conducted the hearing was no longer employed at the Board.  The Veteran was offered the opportunity for another optional Board hearing.  He was notified that if he did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing.  The Veteran did not respond and as such, the Board shall proceed with appellate disposition.


FINDING OF FACT

Sleep apnea was not present during service or for many years thereafter, and is not shown to be causally or etiologically related to any injury, illness, or incident during service, or to service-connected disability, including  post-traumatic stress disorder (PTSD)(previously classified as anxiety disorder not otherwise specified), coronary artery disease (CAD), or type II diabetes mellitus.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for sleep apnea to include as secondary to the service-connected PTSD, CAD, or type II diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and, preferably, prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ), VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining the necessary supporting evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  If the claim is for service connection, the notice should also address the "downstream" disability rating and effective date elements.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran pre-adjudication notice by way of letter dated in July 2008.  

As concerning the additional obligation to assist him in fully developing the evidence pertinent to his claim, VA has obtained his service treatment and personnel records, also the records of his evaluation and treatment since service, and provided him adequate VA compensation examinations, including for medical nexus opinions that were needed concerning the origin of the claimed disability, particularly insofar as their posited relationship with his service and his service-connected PTSD, CAD, and diabetes mellitus.  

All known and available records relevant to the issue on appeal have been obtained and associated with the virtual record; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.



II. Analysis

The Veteran's claims file is entirely electronic, so paperless, and in deciding this claim the Board has reviewed all of the evidence in this virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 
78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253   (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show that: (1) a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439   (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the nexus between a sleep disorder to a service connected disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, medical evidence will be required to address the question of whether the Veteran's sleep apnea is related to service or caused or aggravated his service-connected PTSD, CAD, and/or diabetes mellitus.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The determination as to whether the requirements for service connection are met is based on an analysis of all of the relevant evidence of record, so both the medical and lay evidence, and an evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to other relevant evidence. Baldwin v. West, 13 Vet. App. 1 (1999).

The Veteran asserts that his sleep apnea is secondary to the service-connected PTSD (previously classified as an anxiety disorder), CAD, and/or diabetes mellitus.  The Veteran does not contend the disorder is directly related to his active military service.  See Statement of Accredited Representative in Appealed Case dated in July 2012. 

Given the evidence of record, the Board finds that service connection for sleep apnea is not warranted on either a direct or secondary basis.  Initially, sleep apnea is not a presumptive disorder pursuant to 38 C.F.R. § 3.309.  As such, service connection for sleep apnea on a presumptive basis is not warranted. 
Regarding direct service connection, the Veteran has a current diagnosis of sleep apnea confirmed by sleep study in October 2008.  Thus, the first element under Shedden is satisfied.  However, the record does not show that his sleep apnea began in service.  The Board is cognizant that the Veteran and his wife testified to sleeping problems, including snoring, beginning in the early 1970s; however, the contemporaneous medical evidence contradicts that statement.  Notably, the Veteran denied frequent trouble sleeping on his October 1971 separation report of medical history.  The corresponding physical examination was also negative for a sleep disorder, including sleep apnea.  

Instead, the record does not contain an objective diagnosis of sleep apnea until 2008.  Even assuming the Veteran's assertions that he was diagnosed in the mid-1990s (VA treatment record dated in August 2008 reports 1993 as the initial diagnosis and during the August 2012 Board hearing the Veteran testified the initial diagnosis was 1996), this was still nearly 22 years after military service.  In the appropriate circumstance, like here, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  Therefore, the second element under Shedden is not met.  

Moreover, the third element, a causal nexus, is also lacking.  The Board finds that the October 2013 VA examiner conducted a thorough review of the Veteran's file and provided adequate rationale for the opinion that the Veteran's sleep apnea was not related to service.  Specifically, the examiner found that there was no evidence of any service-related disability or treatment of sleep apnea during service.  Thus, the competent and credible medical evidence of record does not support a finding that sleep apnea is related or attributable to the Veteran's active duty service.

With regard to the Veteran's claim that his sleep apnea is secondary to his service-connected PTSD, CAD, and/or diabetes mellitus, VA treatment providers in June 2008 noted the Veteran informed them that he was told that his sleep apnea was a symptom of his PTSD.  The provider informed the Veteran that his sleep apnea was a medical condition not a side effect of his PTSD. The January 2012 VA examiner opined sleep apnea was not secondary to anxiety as it was not listed among the etiologies for sleep apnea.  The October 2013 VA examiner opined sleep apnea was less likely as not caused or aggravated by PTSD/major depressive disorder (MDD) or diabetes mellitus.  The examiner reasoned that on review of medical literature there was an association with patients with psychiatric disorders and coincident symptoms suggesting sleep-disordered breathing should be evaluated for sleep apnea, however, PTSD/MDD were not known to cause or aggravate sleep apnea.  The examiner noted that some studies reflect that sleep apnea might be a risk factor for type II diabetes mellitus, but not the other way around.  Thus, it was not known or found in the medical literature that diabetes could aggravate sleep apnea.  The April 2015 VA examiner opined sleep apnea was not caused or aggravated by either anxiety or CAD.  The examiner noted that although there was some reduction of his anxiety and CAD after using his CPAP, there was no causal relationship established between them.

The Board realizes the Veteran is of the opinion that such a nexus exists between his sleep apnea and his service-connected PTSD, CAD, and/or diabetes mellitus.  However, he is not competent to opine on the etiology of his sleep apnea, a disorder that requires medical testing for a diagnosis.  See Kahana, supra.  Accordingly, the Board finds that the Veteran's assertions of a positive nexus between his sleep apnea and his service-connected PTSD, CAD, and/or diabetes mellitus are outweighed by the VA examiners' unfavorable nexus opinions.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question).   

It follows that the totality of the evidence does not show that the Veteran has sleep apnea that is causally related to his active service or a service-connected disability such that service connection may be established.  For the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea.  Thus, while mindful of the benefit-of-the-doubt doctrine, it is not for application and the benefits sought on appeal must be denied.  38 U.S.C.A. § 5107.

ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities, is denied. 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


